18-13374-mew           Doc 35       Filed 11/07/18        Entered 11/07/18 12:51:39                  Main Document
                                                         Pg 1 of 3


 LOEB & LOEB LLP
 Walter H. Curchack
 Bethany D. Simmons
 345 Park Avenue
 New York, NY 10154
 Telephone: (212) 407-4861
 Email: wcurchack@loeb.com
        bsimmons@loeb.com

 -and-

 MASLON LLP
 Clark T. Whitmore (pro hac vice pending)
 Ana Chilingarishvili (pro hac vice pending)
 Jason M. Reed (pro hac vice pending)
 90 S. Seventh Street, Suite 3300
 Minneapolis, MN 55402
 Telephone: (612) 672-8200
 Email: Clark.Whitmore@Maslon.com
         Ana.Chilingarishvili@Maslon.com
         Jason.Reed@Maslon.com

 Attorneys for U.S. Bank National Association
 in its capacity as Indenture Trustee

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------X

 In re:                                                              :        Chapter 11

 AEGEAN MARINE PETROLEUM NETWORK                                              Case No. 18-13374 (MEW)
 INC., et al.,1                                                      :

 Debtors.                                                                     (Jointly Administered)
                                                                    :
 -----------------------------------X

          NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS



 1
     Due to the large numbers of Debtors in these chapter 11 cases, for which the Debtors have requested joint
 administration, a complete list of the Debtors and the last four digits of their tax identification, registration, or like
 numbers is not provided herein. A complete list of such information may be obtained on the website of the Debtors’
 proposed claims and noticing agent at http://dm.epiq11.com/aegean. The location of Debtor Aegean Bunkering
 (USA) LLC’s principal place of business and the Debtors’ service address in these chapter 11 cases is 52 Vanderbilt
 Avenue, Suite 1405, New York, New York, 10017.

 17047252.1
 214863-82000
18-13374-mew       Doc 35     Filed 11/07/18    Entered 11/07/18 12:51:39          Main Document
                                               Pg 2 of 3


          PLEASE TAKE NOTICE THAT, U.S. Bank National Association (“U.S. Bank”) in its

 capacity as indenture trustee (the “Trustee”) for that certain Indenture dated December 19, 2016,

 for those certain Senior Notes issued by Aegean Marine Petroleum Network, Inc., hereby

 appears in the above-captioned chapter 11 case by its undersigned counsel in accordance with 11

 U.S.C. § 1109(b) and Bankruptcy Rule 9010 and requests, as provided in 11 U.S.C. §§ 102(1)

 and 342 and Bankruptcy Rules 2002 and 9007, that all notices given or required to be given and

 all papers served or required to be served in this case be given to and served as set forth below:

 LOEB & LOEB LLP                                     MASLON LLP
 Walter H. Curchack                                  Clark T. Whitmore
 Bethany D. Simmons                                  Ana Chilingarishvili
 345 Park Avenue                                     Jason M. Reed
 New York, NY 10154                                  90 S. Seventh Street, Suite 3300
                                                     Minneapolis, MN 55402
 Email: wcurchack@loeb.com
        bsimmons@loeb.com                            Email: Clark.Whitmore@Maslon.com
                                                            Ana.Chilingarishvili@Maslon.com
                                                            Jason.Reed@Maslon.com

          PLEASE TAKE FURTHER NOTICE that in accordance with 11 U.S.C. § 1109(b), the

 foregoing request includes not only the notices and papers referred to in the Bankruptcy Rules

 specified above, but also includes, without limitation, orders and notices of any petition,

 pleading, complaint, conference, hearing, application, motion, request, or demand (collectively

 the “Filings”), whether formal or informal, written or oral, transmitted or conveyed by mail,

 delivery, telephone, or otherwise which affect or seek to affect in anyway any rights or interests

 of the Trustee.

          PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and Request for

 Service of Documents shall not be deemed or construed to be a consent or waiver by the Trustee:

 (1) to the personal jurisdiction of the Bankruptcy Court; (2) to have final orders in non-core

 matters entered only after de novo review by a District Court Judge; (3) of the right to trial by


 17047252.1
 214863-82000
18-13374-mew       Doc 35     Filed 11/07/18    Entered 11/07/18 12:51:39         Main Document
                                               Pg 3 of 3


 jury in any proceeding so triable in this case or any case, controversy, or proceeding related to

 this case; (4) to have the District Court withdraw the reference in any matter subject to

 mandatory or discretionary withdrawal; or (5) of any other rights, claims, actions, setoffs, or

 recoupments to which the Trustee is or may be entitled, in law or in equity, all of which rights,

 claims, actions, defenses, setoffs, and recoupments, the Trustee expressly reserves.

 Dated: November 7, 2018
                                               LOEB & LOEB LLP

                                               By:    /s/ Walter H. Curchack
                                               Walter H. Curchack
                                               Bethany D. Simmons
                                               345 Park Avenue
                                               New York, New York 10154
                                               Telephone: (212) 407-4000
                                               Facsimile: (212) 407-4990

                                               -and-

                                               MASLON LLP

                                               By: /s/ Clark T. Whitmore
                                               Clark T. Whitmore
                                               Ana Chilingarishvili
                                               Jason M. Reed
                                               90 S. Seventh Street, Suite 3300
                                               Minneapolis, MN 55402
                                               Telephone: (612) 672-8200
                                               Facsimile: (612) 642-8301
                                               Email: Clark.Whitmore@Maslon.com
                                               Email: Ana.Chilingarishvili@Maslon.com
                                               Email: Jason.Reed@Maslon.com

                                               Attorneys for U.S. Bank National Association
                                               in its capacity as Indenture Trustee




 17047252.1
 214863-82000
